Citation Nr: 0732719	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-38 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for tenosynovitis of 
the right knee.

2.  Entitlement to service connection for tenosynovitis of 
the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The issue of service connection for tenosynovitis of the 
right knee is addressed in the REMAND portion of the decision 
below, and is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.

In October of 2007, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2006); 
38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  A November 1946 rating decision denied service connection 
for tenosynovitis of the right knee; notice of this decision 
was issued to the veteran November 23, 1946.  The appellant 
did not file a notice of disagreement with this decision 
within one year of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the November 1946 decision is new and relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The November 1946 decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence sufficient to reopen the claim 
for service connection for tenosynovitis of the right knee 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Collectively, VA's notice and duty to assist letters dated in 
June and July 2003, February 2005 and April 2007 satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as the letters informed the veteran of what evidence 
was needed to establish the benefits sought, of what VA would 
do or had done, and what evidence he should provide, and 
informed the veteran that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim.  Because the claim for tenosynovitis of 
the right knee has been reopened, any deficiency regarding 
notice of the basis for a prior final denial of a claim, or 
what information or evidence is necessary to reopen a claim, 
is not prejudicial to the appellant's claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VA medical opinion and examinations, private medical evidence 
and opinion and personal statements are of record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issue on 
appeal, and that VA has satisfied the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought. VA medical records and VA examination 
reports and a medical opinion have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue of whether new and material evidence 
has been received to reopen the previously denied claim for 
service connection for tenosynovitis of the right knee, and 
that VA has satisfied the duty to assist. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was not provided with notice of the type of evidence 
necessary to establish an effective date or increased rating 
if service connection is granted on appeal until April 2007, 
after adjudication.  The Board notes that the Dingess issue 
is addressed in the Remand portion below.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing, and 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).


New and Material Evidence 

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's May 2003 
claim to reopen service connection for a right knee 
disability was received after August 29, 2001, "new and 
material evidence" means evidence not previously submitted to 
agency decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, in an April 1946 rating decision, to which the 
veteran filed a Notice of Disagreement in August 1946, the RO 
denied the veteran's claim for service connection for 
tenosynovitis of the right knee on the basis that it was not 
a disability within the meaning of the law.

A November 1946 rating decision denied service connection on 
the basis that tenosynovitis of the right knee was not a 
disability.  Notice of this decision was issued on November 
30, 1946.  The veteran did not submit a timely notice of 
disagreement within a year of the decision, and the November 
1946 denial of service connection for tenosynovitis of the 
right knee became "final" under 38 U.S.C.A. § 7105(c), and 38 
C.F.R. § 20.1103.

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the November 1946 rating 
decision.  Because the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen 
the claim, regardless of the RO's determination on the 
question of reopening, the Board will determine whether new 
and material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed November 1946 decision 
is new and relates to the question of whether the veteran's 
tenosynovitis of the right knee is a disability within the 
meaning of the law and whether it was incurred in or 
aggravated by service.  New evidence includes the VA x-ray 
report of August 2005, VA consultation of September 2005, 
private treatment records of July 2006 and the veteran's 
statements of May 2003, June and September 2004, and March 
2006.  The private medical opinion notes that the veteran 
sustained a twisting injury to his right knee in military 
service.  It was further pointed out that since the initial 
injury, the veteran has experienced right knee problems that 
have been slowly progressive.  The Board finds that this 
evidence raises a reasonable possibility of substantiating 
the claim.  Consequently, VA has received new and material 
evidence to reopen the veteran's claim for service connection 
for tenosynovitis of the right knee, and the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for tenosynovitis of 
the right knee has been received and the claim is reopened.  
To this extent, the appeal is granted.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran in 
December 2004 had specifically requested a VA examination 
with medical nexus opinion on the question of whether his 
currently reported tenosynovitis of the right knee is related 
to service.  

The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

In this case, as to evidence of current tenosynovitis of the 
right knee, a VA consulting opinion of September 2005 
establishes that the veteran has Osgood-Schlatter's disease 
with osteoarthritis and significant degenerative joint 
disease.  Private opinion of July 2006 indicated that the 
veteran's right knee problems included degenerative arthritis 
and recommended anti-inflammatory medication with possible 
knee replacement in the future.  In his letters of May 2003 
and June 2004, the veteran states he experienced discomfort 
in his right knee.

Evidence of an in-service right knee disability exists in the 
veteran's service medical records in the form of initial 
treatment in June 1944, and subsequently in July, August and 
November of 1944 for Osgood-Schlatter's disease.  In a 
written statement of September 2004, the veteran explained 
that he injured his right knee in service when he fell out of 
a truck in 1944, that he received treatment in service 
thereafter, and that he was ultimately found incapable of 
further service and separated in February 1946 because of 
tenosynovitis of the right knee.  Service medical records 
include November 1944 medical board proceedings that found 
the veteran incapable of service due to tenosynovitis of the 
right knee.  

In this case, the Board finds there is insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the issue of service connection for tenosynovitis of the 
right knee.  The veteran has not been afforded a complete VA 
medical examination, including with medical nexus opinion, 
only a consult of September 2005.  There is otherwise no 
competent medical opinion evidence of record on the question 
of nexus of current right knee disability to his service, as 
the private opinion of July 2006 does not provide one.  In 
this case, there is some evidence of current right knee 
injury, evidence that the veteran suffered a right knee 
injury in service or aggravated a pre-existing condition, and 
some evidence that indicates that the veteran's right knee 
injury may be associated with his service.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2007).  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date and 
disability rating, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should schedule the veteran 
for a VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed tenosynovitis of the right knee.  
All necessary testing, including range of 
motion tests, should be performed.  The 
examiner should be provided the full and 
accurate relevant history of the 
appellant's tenosynovitis of the right 
knee; service medical records from 
November 1942 (the pre-induction 
examination) through November 1944 
showing his tenosynovitis of the right 
knee treatment.  

For any diagnosed current disability of 
the right knee, the examiner should offer 
an opinion as to whether the current 
right knee disability is at least as 
likely as not (50 percent or greater 
probability) related to (caused or 
aggravated by) service.  A complete 
rationale should be provided for any 
opinion given.  If the requested medical 
opinion cannot be given, the examiner(s) 
should state the reason why.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for 
tenosynovitis of the right knee.  If 
service connection is not granted, an 
appropriate supplemental statement of the 
case should be issued.  The veteran and 
his representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.

The purpose of this remand is to fulfill VA's duty to assist 
in further developing the veteran's claim by obtaining a VA 
medical examination and medical nexus opinion.  The veteran 
is advised that failure to cooperate by not reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


